Title: From John Adams to Anonymous, 19 January 1792
From: Adams, John
To: Anonymous



Dear Sir
Philadelphia Jan. 19. 1792

At a time when all the Men of Letters in the World are or ought to be employed in researches after the Principles of Society, although my friends and my Ennemies, (for I must at length acknowledge that I have such) concur in forbidding me to publish any of my Speculations, I see no reason why you and I may not exchange a few Letters, upon these important Subjects.
A Society can no more Subsist without Gentlemen than an Army without Officers, So Says Harrington: So Says History: So Says Experience: So Says reason.  Out of a Body of Gentlemen, some how or other formed, are to be drawn Officers to command your Armies for national defence; Magistrates to execute the Laws and distribute Justice; Legislators to enact Laws; Physicians to preserve or restore health; Clergymen to preach the moral Science &c.
In every free Government, there has hitherto been and probably there always must be, a Senate, composed of a Collection of the best Men, by whom I mean the most knowing experienced upright courageous and independent Men. The great Question is how these shall be known formed or selected.  Election has been tried no doubt. Birth has been tried too: but Mankind seem to be now disgusted with that project, without knowing what to substitute in its Place, There is not a more curious question, now debated in the World, than this “What is to become of the Nobility in Europe?
This question which has long puzzled me, has been brought fresh to my mind by reading Sir James Steuarts Principles of Political Œconomy. Vol. 1. page 63. Book 1. chap. 11 he Says “If there be found in any Country a very numerous Nobility, who look upon Trade and the inferiour Arts as unbecoming their birth; a good Statesman must reflect upon the Spirit of former times and compare it with that of the present. He will then perceive that these Sentiments have been transmitted from Father to Son, and that Six generations are not elapsed Since, over all Europe they were universally adopted: that although the Revolution We talked of in the 10th Chapter has in effect rendered them less adapted to the Spirit of the present times, they are however productive of excellent Consequences; They Serve as a Bulwark to Virtue, against the Allurements of Riches; and it is dangerous to force a Set of Men who form a considerable body in a State, from necessity to trample under foot, what they have been persuaded from their Infancy to be the test of a noble and generous Mind.
“About 200 years ago, the Nobility of Several Nations, I mean by this term, all People Well born, whether adorned with particular marks of Royal favour or not, used to live upon the produce of their Lands. In those days there was little Luxury little circulation; the Lands fed numbers of Useless mouths, in the modern acceptation of Useless, consequently produced a very moderate income in money to the Proprietors, who were, notwithstanding, the most considerable persons in the State.  This Class of Inhabitants remaining inactive in the Country, during the revolution abovementioned, have in consequence of the introduction of Industry, Trade and Luxury, insensibly had the Ballance of Wealth, and consequently of consideration turned against them.  Of this there is no doubt.  This Class however has retained the military Spirit, the lofty Sentiments; and notwithstanding their depression in point of fortune, are found calculated to shine the brightest, when Set in a proper elevation.  In times of peace, when trade flourishes, the Lustre of those who wallow in public money the Weight and consideration of the wealthy merchant, and even the ease and affluence of the industrious tradesman, eclipse the poor nobility: they become an Object of contempt to bad Citizens, an object of compassion to the good; and political Writers imagine they render them an important Service, when they propose to receive them into the lower Classes of the People.  But when Danger threatens from abroad, and when armies are brought into the field, compare the Behaviour of those conducted by a Warlike nobility with those conducted by the sons of Labour and Industry; those who have glory, with those who have gain for their point of view.  Let the State only Suffer this nobility to languish without a proper Encouragement, there is no fear but they will soon disappear; their Lands will become possessed by People of a Way of thinking more a la mode, and the army will quickly adopt new sentiments more analogous to the Spirit of a moneyed Interest.
I find nothing more affecting to a good mind, than to see the distress of a poor nobility in both Sexes.  Some have proposed Trade for this Class.  Why do you not trade? I answer for the Nobility; because in order to trade I must have money.  This Objection is unanswerable.  Why then do you not apply to other branches of Industry? If it is the State who is Supposed to ask the question, I ask, in my turn, what Advantage She can reap from their Industry? What profit from their becoming Shopkeepers, Weavers or Taylors? Are not, or ought not all these Classes to be provided with hands from their own Multiplication? What Advantage can she reap by the Children of one Class taking the Bread out of the mouths of another?
If the Sentiments in which the nobility have been educated, prove detrimental to the State, throw a discouragement upon them, If Birth is to be no mark of distinction, let it not be distinguished by any particular mark of distinction priviledge, which in appearance Sets that Class above the level of those with whom the State intends they should be incorporated. You do not make your Valet de Chambre get behind your Coach, though upon an occasion it might be convenient and though perhaps he had been your footman the day before; you would even turn him out of Doors, did he not change his Company with his rank.
If you cannot afford to have a nobility, let it die away: grant as in England, the Title of noble to one of a Family, and let all the rest be commoners; that is to say, distinguished by no personal priviledge, whatsoever, from the lowest Classes of the People. But if you want them to Serve you as Soldiers, and that they Should preserve those Sentiments you approve of in a Soldier, take Care, at least of their Children.  If these appear to you poor and ragged, while they are wandering up and down their Fathers Lands, chasing a wretched hare or partridge, compare them when in the Troops, with those of your wealthy neighbours, if any Such you have.”
I have transcribed this long passage from this dry old Fellow least you might not have his Work at hand: but to make it more intelligible, I must transcribe the Passage referred to in the 10th Chapter.
